IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANTHONY TORRES,                              : No. 126 EM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
COMMONWEALTH OF PA, COURT OF                 :
COMMON PLEAS PHILADELPHIA                    :
COUNTY, SUPERIOR COURT OF                    :
PENNSYLVANIA EASTERN DISTRICT,               :
MELISSA COPESTAK COURT                       :
ADMINISTRATIVE OFFICER,                      :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and/or Extraordinary Relief

is DENIED.